This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
     Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
     also note that this electronic memorandum opinion may contain computer-generated errors or other
     deviations from the official paper version filed by the Court of Appeals and does not include the
     filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 LEE STONE,

 3          Plaintiff-Appellant,

 4 vs.                                                                         NO. 31,788

 5 FAIRY PURIFOY

 6          Defendants-Appellee,


 7 APPEAL FROM THE DISTRICT COURT OF QUAY COUNTY
 8 Albert J. Mitchell, District Judge

 9 John R. Hakanson
10 Alamogordo, NM

11 for Appellee

12 Lee Stone
13 San Jon, NM

14 Pro se Appellant


15                                 MEMORANDUM OPINION

16 GARCIA, Judge.
 1        Plaintiff, appearing pro se, appeals from a district court order dismissing his

 2 complaint. We proposed to affirm and Plaintiff has responded with a memorandum

 3 in opposition. He also purports to be moving to amend the docketing statement. We

 4 hereby deny the motion to amend and affirm the district court order.

 5        Defendant’s docketing statement raised nine issues challenging a district court

 6 order dismissing his defamation complaint with prejudice. [DS 14] Our calendar

 7 notice observed that this Court may take judicial notice of our own files. See State v.

 8 Turner, 81 N.M. 571, 576, 469 P.2d 720, 725 (Ct. App. 1970) (recognizing the Court

 9 of Appeals’ authority to take judicial notice of its own records). In Ct. App. No.

10 31,714, Fairy Purifoy v. Dusty Stone, Appellant Dusty Stone is appealing, inter alia,

11 from a district court order granting Fairy Purifoy’s second motion for protective order

12 or permanent injunction against Lee Stone, Dusty Stone, and any and all siblings,

13 heirs, successors or assigns of Lee Stone or Dusty Stone, filed on October 21, 2011.

14 [Ct. App. No. 31,714 RP 381]. A Decision Letter from that proceeding appears in the

15 record in this case. [RP 34] Given the nature of this order, we continue to conclude

16 that any challenge to the dismissal of the present case would require Lee Stone to have

17 that order set aside. In other words, Plaintiff may not do an end-run around the

18 protective order by bringing a new legal theory against Purifoy to court. Because he




                                              2
1 has not set aside the protective order, we give effect to this order by affirming the

2 district court ruling in this proceeding.



3        IT IS SO ORDERED.


4                                                 _______________________________
5                                                 TIMOTHY L. GARCIA, Judge


6 WE CONCUR:



7
8 JAMES J. WECHSLER, Judge



 9
10 JONATHAN B. SUTIN, Judge




                                              3